Citation Nr: 1723865	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Paul, Minnesota (RO), which denied the benefit sought on appeal. In July 2015, following the Veteran's November 2013 hearing, the Board denied the claim for TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court set aside the July 2015 Board decision and remanded the issue of entitlement to TDIU for further development and readjudication consistent with the Court's Decision.  .

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Court set aside the July 2015 Board decision finding that the Board erred in relying on the January 2015 VA mental disorders examination to deny entitlement to TDIU because it was inadequate in several respects.  Specifically, the Court found that the January 2015 examination was based on the inaccurate factual premise that the Veteran had not received mental health treatment since July 2014.  The Court further found the assessment that the Veteran's anxiety disorder caused no more than mild occupational and social impairment, which was inconsistent with the examiner's explanation of the Veteran's psychiatric test results.  Finally, the Court found that the examiner failed to evaluate the Veteran's current level of occupational functioning due to his psychiatric symptoms, and instead focused on his level of occupational functioning 15 to 35 years prior to the examination, depriving the Board of the medical information needed to determine whether the Veteran's anxiety disorder precluded substantially gainful employment.  The July 2015 Board decision was then set aside by the Court and remanded to the Board for further development and readjudication.  Given this, a new VA mental health examination and opinion based on accurate facts and that which adequately addresses the Veteran's current level of occupational functioning due to his anxiety disorder is needed.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA treatment records dated from March 2015 to the present.  All attempts to secure this evidence must be documented in the electronic record by the RO and VA facilities must provide a negative response if no records are available.  

2.  Once the development above has been completed, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his service-connected anxiety disorder.  The electronic record, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.            

The examiner should elicit a complete history from the Veteran.  The examination report should include a full psychiatric diagnostic assessment and an explanation of the significance of the current levels of psychological, social, and occupational functioning due to the anxiety disorder.  The examiner must provide an opinion on the effect that the Veteran's anxiety disorder would be expected to have on his employability - meaning the ability to secure or follow employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

Based on review of the record, and to this end, the examiner should specifically provide opinions responding to the following: please discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected anxiety disorder on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected anxiety disorder, given the Veteran's level of education (three years college) and work history.  

It is most essential the examiner discuss the underlying rationale for all opinions, preferably citing to specific evidence in the file supporting conclusions.

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing any other development that the RO deems necessary is undertaken, readjudicate the Veteran's claim for TDIU based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




